NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

3D SYSTEMS, INC.,
Plaintiff-Appellee,

V.

ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC.,
Defendants-Appellants.

2012-1099

Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-74891,
Senior Judge Avern Cohn. "

ON MOTION

0 R D E R
Envisiontec, Inc., et a1., move for a 28-day extension of
time, until September 28, 2012, to file its opening brief
due to settlement negotiations 3D Systems, Inc. opp0ses.

Upon consideration thereof,

3D SYSTEMS V. ENV`ISIONTEC 2

IT Is ORDERED THAT:

The motion is granted.

FoR THE CoURT

 2 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk '

cc: Adrian M. Pruetz, Esq.
Sidney David, Esq.

|LED
S21 uair:osAr\=eALsson
u'&riii FEnEnAL c\ncun

d AUG 2 4 2012
` JAN HORBALY
CLERK